Citation Nr: 1402156	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left hand disability, to include as secondary to service-connected lumbosacral degenerative arthritis.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2010, the RO denied entitlement to total disability rating based on individual unemployability (TDIU).  The Veteran filed a notice of disagreement and a statement of the case was issued.  Subsequently, a total schedular rating was assigned effective for the entire period of the claim.  The matter of TDIU is moot.  See 38 C.F.R. § 4.16 (TDIU may be assigned where the schedular rating is less than total...).
 
In September 2010, the RO denied service connection for a bilateral hand disability.  In June 2012, the RO granted service connection for residual scar, status post laceration, right hand (0 percent from June 4, 2010).  The remaining issue on appeal is the claim of service connection for left hand disability 

In July 2013, the Veteran submitted a statement from his wife without a waiver of RO consideration.  However, because this appeal is being remanded for other action, on remand, the RO should review this evidence and issue a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2013).
 
This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.   


REMAND

This case must be remanded for further development of the record to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  

The Veteran contends that he has a left hand disability that is related to an in-service injury.  He alleges a continuity of left hand symptomatology in the years since service.

In the April 2011 Notice of Disagreement (NOD), the Veteran wrote:  "Many times when I came to the Veterans Administration to complain of my back I also complained of my hands."  There are no VA treatment records in the claims file.  Any VA treatment records of the Veteran for the asserted disability should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran underwent a VA hand/finger examination in April 2012.  The Board finds that the examination report is of limited probative value.  The RO's instructions prior to the April 2012 VA examination only requested that an opinion be rendered as to whether any current right hand disability was related to the Veteran's service.  The examiner responded to this question.  She diagnosed status post laceration right hand and provided a positive nexus opinion.  The Board acknowledges that the examiner assessed strength and movement of the Veteran's left hand.  However, the detailed medical history concerns the right hand only.  Thus, the RO's finding that "the examiner determined that no current left hand condition exists" (see June 2012 SSOC) is specious.  A VA examination and opinion with respect to the left hand must be obtained on remand.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all locations of VA treatment or evaluation for his asserted left hand disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2. Schedule a VA examination to determine the nature, extent, and etiology of any left hand disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  The examiner is asked to provide the following opinions:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed left hand disability began during service or is otherwise related to such service?  In answering this question, the examiner should address the Veteran's April 2011 statement and his wife's July 2013 statement regarding the incurrence of a left hand problem and continuity of symptomatology.  

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left hand disability was caused or aggravated by the Veteran's service-connected lumbosacral degenerative arthritis? If aggravated, specify the baseline of left hand disability prior to aggravation, and the permanent, measurable increase in left hand disability resulting from the aggravation.  

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, readjudicate the claim on appeal in light of all the evidence on file, including evidence received since the issuance of the June 2012 SSOC.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


